Order entered April 27, 2021




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-21-00218-CR

                     EX PARTE DEMOND WAYLON JONES

                 On Appeal from the 380th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 380-83350-2020

                                       ORDER

         Before the Court is the Collin County District Clerk’s April 23, 2021 request

for an extension of time to file the clerk’s record. We GRANT the request and

ORDER the clerk’s record filed by May 24, 2021.

         On April 21, 2021, court reporter Karla Kimbrell informed the Court that

this case was submitted without a hearing on the record; therefore, no reporter’s

record will be filed. The following day, Kristin Brown filed an appearance of

counsel. We DIRECT the Clerk to list Kristin Brown as counsel for appellant. All

future correspondence shall be sent to Ms. Brown at the address on file with the

Court.
         We ORDER appellant’s brief due by June 14, 2021. We ORDER the

State’s brief due by July 5, 2021. If appellant desires to file a reply brief, it must be

filed within ten days after the filing of the State’s brief. After the record and briefs

are filed, the Court will notify the parties by letter of the submission date and

panel.

         We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin N. Smith, Presiding Judge, 380th Judicial District Court; Karla

Kimbrell, official court reporter, 380th Judicial District Court; Lynne Finley,

Collin County District Clerk; Demond Waylon Jones; and counsel for the parties.




                                               /s/    LANA MYERS
                                                      JUSTICE